Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 16573656 filed on 09/17/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 20200105872 A1 – hereinafter Glass) in view of Chang et al. (US 20170373064 A1 – hereinafter Chang).


	Regarding Claim 1, Glass teaches a semiconductor device (see the entire document; Fig. 1; specifically, [0029]-[0031], and as cited below), comprising:

    PNG
    media_image1.png
    452
    327
    media_image1.png
    Greyscale

Glass – Fig. 1
a semiconductor substrate (102 – Fig. 2; [0031] – “the first semiconductor layer 102 is a region within the portion of the bulk silicon substrate….. the first and second semiconductor layers 102 and 106 are silicon layers”) having a first lattice constant (Si lattice constant around 5.431A); 
a dopant blocking layer (104 – [0029] – “a dopant diffusion blocking layer 104”) disposed over the semiconductor substrate (102), wherein the dopant blocking layer has a second lattice constant different from the first lattice constant ([0030] – “the dopant diffusion blocking layer 104 includes carbon and silicon” – since substrate 102 is formed of silicon [0031] and diffusion blocking layer 104 is formed of carbon and silicon, their lattice constants are different from each other); 
a layer (106 – [0029] - “a second semiconductor layer 106”) disposed over the dopant blocking layer (104); 
a plurality of channel members (plurality of 108 – [0029] – “horizontal nanowires 108” – also see [0027] for overlying channels) suspended over the layer (106); 
an epitaxial feature (114 – [0029] – “A first epitaxial source or drain structure (left 114) is at a first end of the vertical arrangement of horizontal nanowires 108. A second epitaxial source or drain structure (right 114) is at a second end of the vertical arrangement of horizontal nanowires 108”) abutting the channel members (114 abuts channel layers 108 shown in Fig. 1); and 
a gate structure (110) wrapping each of the channel members ([0029] – “A gate stack 110 is around the vertical arrangement of horizontal nanowires”).
But, Glass as applied above does not expressly disclose the layer (106) is a buffer layer, wherein the buffer layer has a third lattice constant different from the second lattice constant.
However, Chang teaches a buffer layer 52 over a diffusion barrier layer 51 (Chang Fig. 1H – [0050] – “The buffer 52 is for alleviating the lattice mismatch between the aforementioned channel layer and the diffusion barrier layer 51”). Furthermore, Chang’s buffer layer is formed of InP (see Chang – [0050]) and Glass’s dopant diffusion blocking layer 104 is formed of carbon and silicon (see Glass – [0030]), therefore their lattice constants are different from each other).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a buffer layer over the diffusion barrier layer as taught by Chang into Glass.
An ordinary artisan would have been motivated to integrate Chang structure into Glass structure in the manner set forth above for, at least, this integration will provide the obvious benefit of “alleviating the lattice mismatch between the aforementioned channel layer and the diffusion barrier layer 51” – Chang – [0050].
Regarding Claim 2, the combination of Glass and Chang teaches the semiconductor device of claim 1, wherein the second lattice constant is smaller than the first lattice constant, and the third lattice constant is larger than the second lattice constant (First lattice constant (silicon) is about 5.431A, Second lattice constant (Carbon/Silicon) is about 3.56A and Third lattice constant (InP) is around 5.86A. Therefore, wherein the second lattice constant is smaller than the first lattice constant, and the third lattice constant is larger than the second lattice constant).
Regarding Claim 4, the combination of Glass and Chang teaches the semiconductor device of claim 1, wherein the dopant blocking layer includes a material selected from the group of SiP, SiAs, SiCP, and SiC (Glass - [0030] – “the dopant diffusion blocking layer 104 includes carbon and silicon”).
Regarding Claim 7, the combination of Glass and Chang teaches claim 1 from which claim 7 depends.
But, in the embodiment of Fig. 1, Glass does not teach an isolation feature disposed on sidewalls of the buffer layer and the dopant blocking layer.
However, in the embodiment of Fig. 2E, Glass teaches an isolation layer 220 on the sidewalls of the buffer layer and the dopant blocking layer (Glass – [0044] – “Referring to FIG. 2E, in an embodiment, an insulating material 220 is then formed in the trenches 218”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form an isolation feature disposed on sidewalls of the buffer layer and the dopant blocking layer as taught by Glass.
An ordinary artisan would have been motivated to integrate form an isolation feature disposed on sidewalls of the buffer layer and the dopant blocking layer in the manner set forth above for, at least, this integration will provide the obvious benefit of preventing any shorts to the buffer layer and the dopant blocking layer as is well known in the art.
Regarding Claim 9, the combination of Glass and Chang teaches the semiconductor device of claim 1, wherein the dopant blocking layer separates the epitaxial feature from contacting the semiconductor substrate (Glass -  Fig. 1 shows the dopant blocking layer is between the epitaxial feature 114 and substrate 102).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Chang and in further view of Kwon et al. (US 20140374797 A1 – hereinafter Kwon).
Regarding Claim 3, the combination of Glass and Chang teaches claim 2 from which claim 3 depends.
While the combination teaches that the first lattice constant of the substrate (silicon) is around 5.31A and the lattice constant of the buffer layer (InP) is around 5.86A – which is close, but, the combination does not expressly disclose wherein the first lattice constant substantially equals the third lattice constant.
However, it is well known in the art for the silicon substrate having a lattice constant substantially equal to lattice constant of the buffer layer as is also taught by Kwon (Kwon – Fig. 4- [0085] – “The substrate 100 may have a first lattice constant, and the second strain relaxed buffer layer 210 may have a second lattice constant which is the same or substantially equal to the first strain relaxed buffer layer 110 in FIG. 1”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein silicon substrate having a lattice constant substantially equal to lattice constant of the buffer layer as taught by Kwon into the combination of Glass and Chang.
An ordinary artisan would have been motivated to integrate Kwon structure into the combination of Glass and Chang structure in the manner set forth above for, at least, this integration will provide the obvious benefit of avoiding high misfit strain.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Chang and in further view of Rodder et al. (US 20190181140 A1 – hereinafter Rodder).
Regarding Claim 5, the combination of Glass and Chang teaches claim 4 from which claim 5 depends.
But, the combination does not expressly disclose wherein the buffer layer is an undoped silicon layer.
However, it is well known in the art to choose a buffer layer formed of undoped silicon as is also taught by Rodder (Rodder Fig. 5B – [0064] – “forming source and drain buffer layers of undoped silicon”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the buffer layer is an undoped silicon layer as taught by Rodder into the combination of Glass and Chang.
An ordinary artisan would have been motivated to integrate Rodder structure into the combination of Glass and Chang structure in the manner set forth above for, at least, this integration will provide a buffer layer formed undoped silicon for the obvious benefit of preventing any diffusion of dopants as the undoped silicon has not dopant/impurities.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glass in view of Chang and in further view of Kolesnychenko et al. (US 20060144274 A1 – hereinafter Kolesnychenko).
Regarding Claim 6, the combination of Glass and Chang teaches claim 1 from which claim 6 depends.
But, the combination does not expressly disclose wherein a lower portion of the dopant blocking layer is a polycrystalline layer and an upper portion of the dopant blocking layer is a crystalline layer.
However, Kolesnychenko teaches forming a barrier layer “selected from a group consisting of: a crystalline material and a polycrystalline material” – see (Kolesnychenko [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the barrier layer of Kolesnychenko with the combination of Glass and Chang structure to form a blocking layer wherein a lower portion of the blocking layer is a polycrystalline layer and an upper portion of the blocking layer is a crystalline layer.
The ordinary artisan would have been motivated to integrate wherein a lower portion of the dopant blocking layer is a polycrystalline layer and an upper portion of the dopant blocking layer is a crystalline layer as taught by Kolesnychenko into the combination of Glass and Chang structure in the manner set forth above for, at least, this integration will provide a blocking with a lower portion formed of polycrystalline layer and an upper formed of a crystalline layer to avoid problems related to deformation of the barrier layer due to low viscosities exhibited by crystalline and polycrystalline materials (Kolesnychenko [0034]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bomberger et al. (US 20200312981 A1 – hereinafter Bomberger) in view of Kishida et al. (US 20130037808 A1 – hereinafter Kishida).
Regarding Claim 11, Bomberger teaches a semiconductor device (see the entire document; Fig. 2; specifically, [0035]-[0038], and as cited below), comprising:

    PNG
    media_image2.png
    387
    452
    media_image2.png
    Greyscale

Bomberger – Fig. 2
a semiconductor substrate (122 – Fig. 2; [0037] – “the first semiconductor layer 122 is a region within the portion of the bulk silicon substrate”); 
a first semiconductor layer (124 – [0038] – “124 is or includes a layer of silicon having damage”) in contact with the semiconductor substrate (122); 
a second semiconductor layer (126 – [0036] – “a second semiconductor layer 126”) in contact with the first semiconductor layer (124); 
a plurality of semiconductor nanosheets (140 – [0036] – “germanium nanowires 140”) suspended over the second semiconductor layer (126); 
an epitaxial feature (144 – [0035] – “epitaxial source or drain structures 144”) in contact with the semiconductor nanosheets (that is, 144 contacts nanowires 140 as shown in Fig. 2); and 
a gate structure ({170, 172} – [0035] – “gate electrode 170 and gate dielectric stack 172”) wrapping each of the semiconductor nanosheets ([0036] – “A gate stack 170/172 is around the vertical arrangement of horizontal germanium nanowires 140”).
But, Bomberger as applied above does not disclose wherein the first semiconductor layer (124) has a higher resistance than the semiconductor substrate (122) and wherein the second semiconductor layer (126) has a lower resistance than the first semiconductor layer (124).
However, Kishida teaches that defects in silicon increases resistance (Kishida – [0077] – “the resistance increases due to the increased number of the defects in the amorphous silicon thin film”). Therefore, since Bomberger’s substrate 122 is formed of silicon (Bomberger [0037]) and Bomberger’s first semiconductor layer 124 is formed of defect-rich silicon (Bomberger [0038]), the resistance of 124 will be higher than 122. Furthermore, since Bomberger’s second semiconductor layer 126 includes silicon (Bomberger – [0039]) and Bomberger’s first semiconductor layer 124 is formed of defect-rich silicon (Bomberger [0038]), the resistance of 126 will be lower than the resistance of 124.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the first semiconductor layer (124) has a higher resistance than the semiconductor substrate (122) and wherein the second semiconductor layer (126) has a lower resistance than the first semiconductor layer (124) due to the presence of defect in layer 124.
Regarding Claim 12, the combination of Bomberger and Kishida teaches the semiconductor device of claim 11, wherein the second semiconductor layer and the semiconductor nanosheets include a same material composition (Bomberger – the second semiconductor layer 126 contains germanium – see [0039] and the semiconductor nanosheets 140 contain germanium – see [0036]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bomberger in view of Kishida and in further view of Park (US 20150372058 A1 – hereinafter Park) and Rodder.
Regarding Claim 13, the combination of Bomberger and Kishida teaches claim 11 from which claim 13 depends.
But, the combination does not expressly disclose wherein the semiconductor substrate is doped with a dopant, and the first and second semiconductor layers are both substantially free of the dopant.
However, it is well known in the art to dope a substrate by implanting impurities and use an undoped diffusion barrier layer as is also taught by Park (Park – [0041] – “implanting impurities into the semiconductor substrate 110”; [0019] – “The diffusion barrier layer 20a may be formed of an undoped polysilicon material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate doping a substrate by implanting impurities and using an undoped diffusion barrier layer as is also taught by Park into the combination of Bomberger and Kishida.
An ordinary artisan would have been motivated to integrate Park structure into the combination of Bomberger and Kishida structure in the manner set forth above for, at least, this integration will provide a doped substrate to make source/drain region and ideal diffusion barrier layer to prevent diffusion/impurities to gate structures.
But, none teaches the buffer layer being undoped.
However, it is well known in the art to have an undoped buffer layer as is also taught by Rodder (Rodder – Fig. 5B – [0064] – “forming source and drain buffer layers of undoped silicon”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having an undoped buffer layer as is also taught by Rodder into the combination of Bomberger and Kishida.
An ordinary artisan would have been motivated to integrate Rodder structure into the combination of Bomberger and Kishida structure in the manner set forth above for, at least, this integration will provide the obvious benefit of improving the buffer layer property.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bomberger in view of Kishida and in further view of Hsu et al. (US 20180269389 A1 – hereinafter Hsu) and Reznicek et al. (US 20130334571 A1 – hereinafter Reznicek).
Regarding Claim 14, the combination of Bomberger and Kishida teaches claim 11 from which claim 14 depends.
But, the combination does not expressly disclose wherein the second semiconductor layer has a thickness not less than about 20 nm and the first semiconductor layer has a thickness ranging from about 2 nm to about 5 nm.
However, it is well known in the art to fabricate a diffusion barrier layer (second semiconductor layer) to have a thickness of 20 nm or more as is taught by Hsu (Hsu – Fig. 1 – [0014] – “diffusion barrier layer 106 is silicon nitride with a thickness of 20-50 nm”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the second semiconductor layer (diffusion barrier layer) has a thickness not less than about 20 nm as is also taught by Hsu into the combination of Bomberger and Kishida.
An ordinary artisan would have been motivated to integrate Hsu structure into the combination of Bomberger and Kishida structure in the manner set forth above for, at least, this integration will provide the obvious benefit of preventing diffusion/impurity to gate structure.
But, none teaches the buffer layer (first semiconductor layer) has a thickness ranging from about 2 nm to about 5 nm.
However, it is well known to fabricate a buffer layer (first semiconductor layer) having a thickness of about 2 nm to about 5 nm as is also taught by Reznicek (Reznicek – [0024] – “buffer layer to a thickness of 2 nm-10”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the buffer layer (first semiconductor layer) has a thickness ranging from about 2 nm to about 5 nm as is also taught by Reznicek into the combination of Bomberger, Kishida and Hsu.
An ordinary artisan would have been motivated to integrate Reznicek structure into the combination of Bomberger, Kishida and Hsu structure in the manner set forth above for, at least, this integration will provide the obvious benefit of lattice matching.
Allowable Subject Matter
       Claims 8, 10, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 8: wherein a top surface of the isolation feature is lower than a top surface of the buffer layer.
Regarding claim 10: wherein the epitaxial feature is in contact with the buffer layer, the dopant blocking layer, and the semiconductor substrate.
	Regarding claim 15: inner spacers interposing the epitaxial feature and the gate structure, wherein the semiconductor nanosheets extends lengthwise in a first direction, wherein a bottommost inner spacer has a first length measured along the first direction and a topmost inner spacer has a second length measured along the first direction, and wherein a ratio of the first length over the second length ranges from about 1.05:1 to about 1.2:1.
Regarding claim 16: wherein the epitaxial feature is directly above the first semiconductor layer.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 17-20 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 17: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first epitaxial layer abutting the first plurality of channel members, wherein the first epitaxial layer extends from the substrate and through an opening of the dopant blocking layer in the first region; and a second epitaxial layer abutting the second plurality of channel members, wherein the second epitaxial layer is separated from the substrate by the dopant blocking layer in the second region” – as recited in claim 17, in combination with the remaining limitations of the claims.
Claims 18-20 depend from claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898